Russell, C. J., and Hines, J.,
dissenting. An ordinance imposing an occupation tax of $100 per week, or $200 per month, upon persons conducting “fire sales,” is excessive, prohibitive, confiscatory, and unreasonable. Huguley-McCulloh Auto Co. v. LaGrange, 159 Ga. 352 (125 S. E. 799). The purpose of this ordinance is to prohibit such persons from conducting such sales in competition with local merchants, and thus to stifle competition. So we think the trial judge erred in not granting the injunction prayed.